                 Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 1 of 8 Page ID
                                                 #:10409


                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12
                      Attorneys for Defendants Capitol Records,
                 13   LLC, Jordan Houston, Lukasz Gottwald,
                 14   Sarah Theresa Hudson, Karl Martin Sandberg,
                      Henry Russell Walter, WB Music Corp.,
                 15   Kobalt Music Publishing America, Inc., and
                 16   Kasz Money, Inc.

                 17
                                          UNITED STATES DISTRICT COURT
                 18
                            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 19
                    MARCUS GRAY (p/k/a FLAME), et              CASE NO. 2:15-cv-05642-CAS (JCx)
                 20 al.,
                                                               Honorable Christina A. Snyder
                 21              Plaintiffs,                   DECLARATION OF JEFFREY M.
                           v.                                  MOVIT IN SUPPORT OF
                 22                                            DEFENDANTS’ OPPOSITION TO
                                                               PLAINTIFFS’ MOTION FOR AN
                 23 KATHERYN ELIZABETH HUDSON                  AWARD OF PREJUDGMENT
                    (p/k/a KATY PERRY), et al.,                INTEREST
                 24
                               Defendants.                     Date:      January 27, 2020
                 25                                            Time:      10:00 a.m.
                                                               Courtroom: 8D – 8th Fl., First Street
                 26
                                                               Filed:   July 1, 2014
                 27                                            Trial:   July 17, 2019
    Mitchell     28
  Silberberg &
   Knupp LLP
11691394.1
                           MOVIT DECL. ISO OPP. TO MOTION FOR AN AWARD OF PREJUDGMENT INTEREST
                 Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 2 of 8 Page ID
                                                 #:10410


                  1                     DECLARATION OF JEFFREY M. MOVIT
                  2         I, Jeffrey M. Movit, declare:
                  3         1.     I am an attorney at law duly licensed to practice law in the State of
                  4 New York and admitted pro hac vice in this matter. I am, through my professional
                  5 corporation, a partner in the law firm of Mitchell Silberberg & Knupp LLP,
                  6 attorneys of record for Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 WB Music Corp., Kobalt Music Publishing America, Inc., and Kasz Money, Inc. I
                  9 have personal knowledge of the following facts, and if called and sworn as a
                 10 witness, could and would competently testify thereto.
                 11         2.     Attached hereto as Exhibit 1 is a true and correct copy of a document
                 12 that I obtained from the website of the Federal Reserve Bank of St. Louis,
                 13 accessible at https://fred.stlouisfed.org/, in November 2019. This document
                 14 identifies the federal interest rates for the week preceding the jury’s verdict in this
                 15 action. The relevant entry has been highlighted for the Court’s convenience.
                 16         3.     Attached hereto as Exhibit 2 is a true and correct copy of a document
                 17 that I obtained from the website of the Federal Reserve Bank of St. Louis,
                 18 accessible at https://fred.stlouisfed.org/, in November 2019. This document
                 19 identifies the federal interest rates for the week preceding the filing of this action.
                 20 The relevant entry has been highlighted for the Court’s convenience.
                 21
                 22         I declare under penalty of perjury under the laws of the United States of
                 23 America that the foregoing is true and correct.
                 24
                 25         Executed this 20th day of November, 2019, at New York, New York.
                 26
                 27                                                 /s/ Jeffrey M. Movit
                                                                       Jeffrey M. Movit
    Mitchell     28
  Silberberg &
   Knupp LLP                                                    2
11691394.1                 MOVIT DECL. ISO OPP. TO MOTION FOR AN AWARD OF PREJUDGMENT INTEREST
Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 3 of 8 Page ID
                                #:10411




                  EXHIBIT 1




                                                                EXHIBIT 1
                                                                  PAGE 3
        Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 4 of 8 Page ID
                                        #:10412

                                                                                                                                


Releases > H.15 Selected Interest Rates > Release Tables > Selected Interest Rates Instruments, Yields in percent per annum


Selected Interest Rates Instruments, Yields in percent per annum:
Weekly

   Add to Data List     Add to Graph    Expand All    Collapse All
                                                    1954-01-08      2019-07-24      2019-07-26       2019-07-31       2019-11-01

                                                                                                            Percent

                                                                                                        Preceding        Year Ago
        Name                                                                   Period        Value        Period       from Period
         Federal funds (effective)                                           2019-07-24       2.41           2.39             1.91
         Commercial Paper
           Nonfinancial
             1-month                                                         2019-07-26       2.21           2.24             1.94
             2-month                                                         2019-07-26       2.20           2.20             2.01
             3-month                                                         2019-07-26       2.18           2.17             2.10
           Financial
           1-month                                                           2019-07-26       2.31           2.31             1.96
           2-month                                                           2019-07-26       2.25           2.21             2.07
           3-month                                                           2019-07-26       2.23           2.20             2.17
         Bank prime loan                                                     2019-07-24       5.50           5.50             5.00
         Discount window primary credit                                      2019-07-24       3.00           3.00             2.50
         U.S. government securities
           Treasury bills (secondary market)
             4-week                                                          2019-07-26       2.08           2.10             1.87
             3-month                                                         2019-07-26       2.05           2.07             1.96
             6-month                                                         2019-07-26       2.03           1.99             2.14
             1-year                                                          2019-07-26       1.92           1.89             2.34
           Treasury constant maturities
             Nominal
               1-month                                                       2019-07-26       2.13           2.14             1.90
               3-month                                                       2019-07-26       2.09           2.11             2.00
               6-month                                                       2019-07-26       2.09           2.04             2.19
               1-year                                                        2019-07-26       1.98           1.95             2.42
               2-year                                                        2019-07-26       1.84           1.82             2.66
               3-year                                                        2019-07-26       1.80           1.79             2.75
               5-year                                                        2019-07-26       1.83           1.83             2.84
               7-year                                                        2019-07-26       1.94           1.94             2.92
               10-year                                                       2019-07-26       2.07           2.07             2.96
               20-year                                                       2019-07-26       2.37           2.37             3.03

                                                                                                            EXHIBIT 1
                                                                                                              PAGE 4
          Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 5 of 8 Page ID
                                          #:10413




                                                                                                          Percent

                                                                                                     Preceding        Year Ago
     Name                                                                    Period        Value       Period       from Period
            30-year                                                        2019-07-26       2.59           2.59           3.09
          Inflation indexed
            5-year                                                         2019-07-26       0.24           0.22           0.83
            7-year                                                         2019-07-26       0.25           0.24           0.83
            10-year                                                        2019-07-26       0.27           0.29           0.84
            20-year                                                        2019-07-26       0.51           0.53           0.90
            30-year                                                        2019-07-26       0.76           0.76           0.96




Add to Data List     Add to Graph      Expand All   Collapse All


                      Federal Reserve Bank of St. Louis, One Federal Reserve Bank Plaza, St. Louis, MO 63102




                                                                                                      EXHIBIT 1
                                                                                                        PAGE 5
Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 6 of 8 Page ID
                                #:10414




                  EXHIBIT 2




                                                                EXHIBIT 2
                                                                  PAGE 6
        Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 7 of 8 Page ID
                                        #:10415

                                                                                                                                


Releases > H.15 Selected Interest Rates > Release Tables > Selected Interest Rates Instruments, Yields in percent per annum


Selected Interest Rates Instruments, Yields in percent per annum:
Weekly

   Add to Data List     Add to Graph    Expand All    Collapse All
                                                    1954-01-08      2014-06-27      2014-07-02       2014-07-04       2019-11-01

                                                                                                            Percent

                                                                                                        Preceding        Year Ago
        Name                                                                   Period        Value        Period       from Period
         Federal funds (effective)                                           2014-07-02       0.10           0.10             0.09
         Commercial Paper
           Nonfinancial
             1-month                                                         2014-06-27       0.07           0.07             0.08
             2-month                                                         2014-06-27       0.08           0.08             0.10
             3-month                                                         2014-06-27       0.10           0.10             0.11
           Financial
           1-month                                                           2014-06-27       0.06           0.07             0.08
           2-month                                                           2014-06-27       0.07           0.08             0.11
           3-month                                                           2014-06-27       0.11           0.11             0.14
         Bank prime loan                                                     2014-07-02       3.25           3.25             3.25
         Discount window primary credit                                      2014-07-02       0.75           0.75             0.75
         U.S. government securities
           Treasury bills (secondary market)
             4-week                                                          2014-06-27       0.01           0.02             0.02
             3-month                                                         2014-06-27       0.03           0.03             0.06
             6-month                                                         2014-06-27       0.06           0.06             0.11
             1-year                                                          2014-06-27       0.10           0.09             0.15
           Treasury constant maturities
             Nominal
               1-month                                                       2014-06-27       0.01           0.02             0.02
               3-month                                                       2014-06-27       0.03           0.03             0.06
               6-month                                                       2014-06-27       0.06           0.06             0.11
               1-year                                                        2014-06-27       0.11           0.10             0.16
               2-year                                                        2014-06-27       0.47           0.49             0.39
               3-year                                                        2014-06-27       0.92           0.95             0.70
               5-year                                                        2014-06-27       1.68           1.72             1.44
               7-year                                                        2014-06-27       2.17           2.23             1.98
               10-year                                                       2014-06-27       2.57           2.63             2.55
               20-year                                                       2014-06-27       3.12           3.17             3.26

                                                                                                            EXHIBIT 2
                                                                                                              PAGE 7
          Case 2:15-cv-05642-CAS-JC Document 497-1 Filed 11/20/19 Page 8 of 8 Page ID
                                          #:10416




                                                                                                          Percent

                                                                                                     Preceding        Year Ago
     Name                                                                    Period        Value       Period       from Period
            30-year                                                        2014-06-27       3.39           3.44           3.56
          Inflation indexed
            5-year                                                         2014-06-27       -0.36         -0.26           -0.24
            7-year                                                         2014-06-27       0.15           0.27           0.14
            10-year                                                        2014-06-27       0.30           0.39           0.58
            20-year                                                        2014-06-27       0.77           0.86           1.16
            30-year                                                        2014-06-27       1.03           1.12           1.38




Add to Data List     Add to Graph      Expand All   Collapse All


                      Federal Reserve Bank of St. Louis, One Federal Reserve Bank Plaza, St. Louis, MO 63102




                                                                                                      EXHIBIT 2
                                                                                                        PAGE 8
